Legal protection of designs (debate)
The next item is the report by Mr Lehne, on behalf of the Committee on Legal Affairs, on the proposal for a directive of the European Parliament and of the Council amending Directive 98/71/EC on the legal protection of designs - C6-0119/2004 -.
Member of the Commission. - Madam President, firstly I would like to warmly thank the Committee on Legal Affairs and the rapporteur, Mr Lehne, for the hard and excellent work he has carried out in the preparation of his report on the proposal to amend the Design Directive. I welcome the fact that this work has eventually allowed the committee to pave the way for liberalising the spare parts aftermarket in the whole Community.
Currently, there is a situation of different, opposed regimes of design protection, where 10 Member States have liberalised and 17 Member States extend design protection to spare parts. This situation is entirely unsatisfactory for the internal market. In the automotive sector, which is the sector most affected, there is a single market for cars but no single market for their spare parts. This leads to distortion of prices and obstacles to trade.
The proposed exclusion of design protection in the aftermarket for spare parts is the right and only effective way to achieve a single market in this area. The Commission's Extended Impact Assessment analysing the options to solve the problem demonstrates this.
The Commission's figures suggest that, currently, consumers are paying a 6% to 10% premium for these spare parts in Member States which provide for design protection. With the liberalisation, consumers will benefit directly from the increased competition and the completion of the internal market.
The independent distribution sector will be in a position to put a larger spectrum of parts on offer, including parts from original equipment suppliers, as well as the normally cheaper parts from independent producers. This will lead to more choice and lower prices for spare parts.
Liberalisation will also open business opportunities to independent spare parts producers, mostly SMEs, and create a European market of sufficient scale allowing new entrants to emerge. The essential purpose of design protection is to foster competition of forms through design innovation. This can, however, not apply to spare parts which have to be identical in design to the original parts if they are to serve a purpose. The consumer pays for the design when buying a new car or other product; he should not be forced to pay again each time he needs a spare part.
The proposed repairs clause strikes a fair and correct balance between protecting innovation where appropriate and maintaining free trade and competition where necessary.
European citizens and businesses today need a single market for spare parts which allows for more competition. With this directive we can provide the market with the right key to achieve this.
rapporteur. - (DE) Madam President, ladies and gentlemen, we come today to the provisional end of a discussion that has lasted for 17 years. I recall that, when I was first elected to this House in 1994, we were already trying to get our heads around this issue. We did not reach a conclusion then. All we managed to do in the conciliation procedure was put the matter on ice. A few years ago the Commission presented a new proposal, which has again taken quite some time to deal with, but it can finally be brought to an end now, at least at first reading.
What is being proposed here and what is on the table is essentially what the Commission has put forward, namely liberalisation of the market in spare parts, albeit with a five-year transitional period for Member States in which spare parts are covered by design protection.
For 17 years I have been listening to arguments for and against. Most of them are unconvincing. Allow me to cite a number of examples. First of all, there was the argument that consumer prices would be lower if the repair clause were introduced. There is no empirical evidence at all for that claim - quite the contrary. Comparative data on spare-part prices in Britain, where the market is liberalised, and Germany, where it is not, show that, paradoxically, prices for spare parts are higher in Britain than in Germany.
Besides, it is not rocket science: vehicle manufacturers must recoup their design costs somewhere. If they cannot recoup some of them from the sale of spare parts, it is logical that they will have to pass them on through the price of new cars, and so cars will become more expensive. In that case too, the consumer is the one who pays.
The same applies, by the way, to insurance premiums. Some of the cost of buying new cars, as we know, is covered by insurance policies. If premiums rise, that does not help consumers either. One way or another, they always have to foot the bill.
Nor am I really convinced by the argument that the motor industry needs design protection to fend off competitors from the Far East that are threatening its markets, for in no time at all we shall see how the industry finds other ways to protect its spare parts: patenting intelligent car bonnets and intelligent wing mirrors, protecting other parts through trade mark legislation by simply incorporating particular logos into them, imposing conditions of warranty and other practices.
The safety argument, as our impact assessment has demonstrated, is not ultimately watertight either, because safety, as we well know, can be ensured by means of type testing.
I cite these because I believe that all the arguments that have been advanced are ultimately spurious and have not provided clear answers to the fundamental question.
When all is said and done, there remain two key arguments which I recognise. One of them is the copyright argument, which says that exemplary protection must be given in Europe to intellectual property rights, and indeed I take the view that what we are about to adopt here will probably send the wrong signal to China and India and that our task as Europeans is actually to defend the rights attaching to intellectual property.
I shall come straight in with the counterargument, however. We have a single European market and - as Commissioner McCreevy quite rightly observed - a situation in which two-thirds of the Member States have liberalised their aftermarkets and therefore do not protect the design of spare parts, while the other third do. The fact is that the creation of a single market in Europe entails the creation of common legal rules, and it is not unusual in such cases to follow the majority principle.
In my view there has always been a compromise solution, for which I canvassed together with Commissioner Monti back in the nineties. That was the idea of the compulsory licence, which would have meant that any manufacturer could reproduce parts subject to payment of a licence fee to the owner of the design rights.
Incidentally, we have a very similar arrangement in the realm of copyright, so no one can tell me that it is not an option. It would have served both to protect the design and to create a market. Regrettably, it did not attract majority support in the House or in the Council.
We were thus left to draw the conclusion that we should liberalise and that we should create a transitional period to protect Member States that needed some time to adapt. Then there remained the issue as to whether five or eight years' grace should be allowed. My Group, like the Committee on Legal Affairs, opted for five years; I have heard that the Socialist Group favours eight years.
The crux of the matter is that, when Parliament votes tomorrow on the question of whether five or eight years should appear in the text, it will be signalling that the Council needs to agree on a transitional period. I know from talks with the Slovenian Presidency that their proposals will tend to aim for a longer rather than a shorter grace period. I certainly wish the Slovenian Presidency good fortune in its efforts.
There is one thing, I believe, that we should bear in mind for the second reading. Should the Council actually arrive at an agreement, we in Parliament should resolve not to complicate matters at second reading. The issue does not merit protracted wrangling, and it is high time it was brought to a conclusion. The present draft is our contribution to the pursuit of that aim.
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (DE) Commissioner, ladies and gentlemen, after lengthy debate, the Committee on Legal Affairs came out in favour of complete liberalisation of the secondary market in visible spare parts. As we have just heard, the compromise that was reached in the Committee on Legal Affairs provides for a free market after a grace period of five years.
I warmly welcome this step, although I personally consider the transitional period to be too long rather than too short. It is a long-overdue step. We have just heard from Mr Lehne that this issue has been under discussion for 17 years. Two and a half years ago, in 2005, as rapporteur for the Committee on Economic and Monetary Affairs, I called for early liberalisation. Unfortunately, the original rapporteur for the lead committee, the Committee on Legal Affairs, kept delaying the process. I do not know whether he had some personal doubts about the point of the project or whether he was unable to resist the heavy pressure from vehicle manufacturers in his own federal state.
Whatever the reason, it is irrational that we should have a single market for new vehicles but not for spare parts. Liberalisation of the aftermarket will strengthen competition, will tend to exert downward pressure on prices and will widen consumer choice. It will not hamper innovation; on the contrary, it could actually stimulate innovative activity, since vehicle manufacturers will try to design their products in such a way that makes them more difficult for independent parts manufacturers to reproduce. I naturally support the right to intellectual property and its protection - no doubt about that - but that right is no barrier to market liberalisation. There has, after all, been only one case in which a vehicle manufacturer has brought an action against another manufacturer for design-right infringement in the primary market, despite the fact that there have actually been some very striking similarities between models produced by different manufacturers.
Small and medium-sized businesses will also benefit from liberalisation through new market opportunities, which ought to boost employment in the EU and provide substitutes for a number of imports. Lastly, individual consumers will henceforth be able to choose freely between several suppliers. I am sure they will be glad to have that opportunity.
draftsman of the opinion of the Committee on the Internal Market and Consumer Protection. - (ES) Madam President, as the rapporteur Mr Lehne mentioned, this issue has concerned the House for 17 years. I have had the privilege of following it from the very beginning, since I worked as rapporteur for the Committee on Legal Affairs on the Directive on industrial designs and models. I was subsequently draftsman of the opinion of the Committee on the Internal Market and Consumer Protection on the same issue, and have also followed its progress as the representative of the Socialist Group on the Committee on Legal Affairs.
I wish to start by congratulating Mr Lehne on his balanced approach. I feel he has given a magnificent account of the difficulties involved. This is no easy subject, not simple at all; it has both legal complications and economic consequences.
I agree with him. I recall the long night of discussions with the Council on the Conciliation Committee as to the final formula - at that time we were considering the possibility of some kind of compulsory licence, although this was rejected - but I think that both the rapporteur and myself, and also Mr Klinz, who spoke before me, are in favour of defending intellectual property rights.
From the legal standpoint, however, the problem in relation to models and to industrial designs in general lies in the fact that the protection we have to give is for the product as a whole. The most important feature is the aesthetic value of the product overall, in other words the design, and the case arising most frequently is car design.
Repair parts, in other words, parts which have broken or come loose after an accident or for any other reason, have to be replaced and, as Commissioner McCreevy said, the normal format is a part equivalent to the part replaced. When someone repairs a part and replaces it with an identical part, with no prejudice to the overall design, obviously this person is not committing any kind of plagiarism, but merely carrying out repairs to an object that it must fit. This is the famous 'must fit/must match' concept.
I feel the formula suggested by the rapporteur is the proper solution, but he has also addressed another issue: there is, of course, another aspect, which is the economic side of the matter. In other words, at present there are a number of countries where the car industry needs this additional income generated by intellectual property rights. As the Commissioner said, however, in order to secure the internal market we must unify the law within the entire European Union, and the crux of the matter is how to reconcile one thing with another.
The only way to do this is by means of a transitional period. This means we must give the industry the chance to make preparations over a long period of time in order to take account of the compensating extra income from property rights on ready-made parts, a concept which makes no sense at the present time since we operate on the basis that property refers to the design as a whole.
The main issue is this period, as Mr Lehne stated. Some feel the period should be five years - two plus three, we might say - while others think it ought to be longer, a period of eight years.
Tomorrow we will find out the positions of all the political groups, and also the various national delegations and individual Members. It occurs to me that this is an issue which will not be discussed along the lines of political parties but rather in accordance with national preferences, individual preferences, or protection preferences by sectors.
In any case, I feel the fact that we have been discussing this matter between the Council and the Commission for 17 years is no bad thing, because there is a general tendency to use the legislative instrument to solve occasional problems, and here the two co-legislators, the Council and Parliament, have been working for some time now to find a balanced solution, a solution that acknowledges the right to protection of intellectual property, the interests of car manufacturers, the interests of consumers and also - why not? - the interests of small repair outlets or even insurance companies.
I feel the formula proposed here by the rapporteur is the proper solution. As I have already said, the only item to be determined - and we will learn this through the results - is the right period of time. I think, however, that, under these circumstances, Parliament is giving the Commission the chance to draw up a new legal formula within a short space of time, a legal formula that would save us the customary recourse to the Court of Justice for matters relating to litigation.
I therefore feel that Parliament should basically adopt the report, without prejudice to any minor difficulties that might be posed by certain amendments.
on behalf of the PPE-DE Group. - Madam President, I would like to start, like many other colleagues today, by stressing the importance of intellectual property rights and the protection of design in general. We need these rights if we want to continue to be competitive, dynamic and innovative and develop our societies.
However, we also need to make sure that our markets are functioning in an efficient way. The Commission's proposal could not be more timely. As many have stressed, we have already waited for 17 years, and we have to wait five more. I think the grace period of five years is already long enough, and it certainly gives the automotive industry time to adjust their industry in a proper way.
This is a good balance between intellectual property rights and the rights of consumers. We have 260 million vehicle owners in Europe, who are waiting to get a 'spare parts and repair' clause which is well functioning.
This proposal for a directive, and the compromise made by the Committee on Legal Affairs, ensure that all those parts that are attached to the end product when the product is made - which are not really traditional spare parts - can still have full protection under the design directive.
I am confident that the directive will benefit European consumers. The scaremongering by the automotive industry that this would result in the loss of 50 000 employees from the automotive sector or EUR 2 billion losses to vehicle manufacturers is absolute nonsense. I think that it will bring business opportunities for a large number of small and medium-sized enterprises in Europe and create new jobs for Europeans.
It remains to be seen, and we definitely want to see the results in five years and not eight years. I hope this will be the compromise tomorrow.
on behalf of the PSE Group. - (PL) Madam President, the proposal for a directive on legal protection of industrial designs concerns liberalisation of the market in spare parts for the automotive industry. It is estimated that, within the Union, the value of the latter is EUR 10 billion.
The common internal market currently only covers the sale of new motor vehicles and most Member States retain provisions protecting designs and must-match spare parts in their national legal systems. This means that the production and trade of parts such as bonnet lids, doors, bumpers and mudguards is not unrestricted. Various national provisions relating to the sector are disrupting competition.
In countries applying total design protection such as Austria, France, Germany and the Czech Republic, spare part prices are between 6% and 10% higher on average. The main losers are European consumers and SMEs that would like to enter into the market and engage in fair competition with authorised agents. The opponents of liberalisation are mainly the large motor manufacturers, who argue that independent producers will sell parts more cheaply, as they do not have to bear the cost of designing and developing new products.
The Commission's proposal represents a further step towards complete liberalisation of the motor vehicle market in Europe. The repair clause is beneficial to consumers. It attacks the monopoly in the spare parts market and promotes competition between producers. Consequently, spare parts will be cheaper and of better quality. It should be highlighted that 11 Member States of the European Union have already implemented the repair clause, with beneficial consequences for consumers. The countries in question are characterised by high competitiveness and fast economic growth. They include Ireland, the United Kingdom and new Member States such as Latvia, Hungary and Poland.
In fact, packaging is generally the only difference between parts produced by independent producers and parts bearing the company's logo. Independent producers account for 80% of the parts produced, and only 20% are produced directly by the large companies. Design protection has nothing to do with the safety of the parts, because it only concerns their appearance, as was confirmed by reliable studies conducted across the whole of Europe. In conclusion, I should like to say that a five-year period is the maximum to which European consumers can agree.
on behalf of the ALDE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, the liberalisation of the market in visible vehicle spare parts is to be welcomed for three reasons. The first is that consumers will benefit from more choice and competition. The second is that we might perhaps see a fall in prices and that we can certainly expect pricing to become transparent, for design costs should be factored into the cost of new vehicles and not recouped through a downstream monopoly in the market for spare parts.
The third reason is that the job market in the European Union will benefit, as European parts manufacturers will also be able to produce spare parts for vehicles imported into the EU. So far that has only been possible for manufacturers outside Europe. During the 2004 election campaign I visited a parts factory near Gütersloh. That company will be pleased with these new rules.
I also welcome the fact that important elements of the Commission's proposal, such as the repair clause, are contained in the draft adopted by the Committee on Legal Affairs. As shadow rapporteur for my Group on the Committee on the Internal Market and Consumer Protection, I had advocated the retention of that clause. I believe the draft brings us another step closer to a genuine single market.
There are two major defects, to which some of my fellow Members have already referred. One of them is the fact that the former rapporteur delayed the report. In so doing, Mr Radwan did not act as the representative of the European people but as the representative of the Bavarian Motor Works - BMW for short. That was a rather unsavoury episode.
The second defect is that the grace period of five years creates rather a long delay. Five years until liberalisation takes effect is a long time; it will delay competition and the beneficial effects of liberalisation. I have heard that the German Government intends to keep stonewalling. That is anti-competitive stupidity. The sad thing is that it has become a trade mark of the German Government. I hope they will desist from such action in the Council.
The bottom line is that we have a compromise with which we can live and which we ought to adopt. I can only echo the words spoken by Mr Lehne, who I wish to thank at this point for all his work: we should bring this matter to a conclusion now and avoid any further delay at second reading.
on behalf of the UEN Group. - (PL) Madam President, the subject of today's debate is liberalisation of the market in spare parts. This would involve authorising producers, other than motor vehicle manufacturers, to manufacture these parts. The report by Mr Lehne is certainly a step in the right direction. I should like to express support for the report's conclusions, both on my own behalf and on behalf of the Union for Europe of the Nations Group.
As a supporter of a liberal economy, I realise, as I am sure we all do, that there are two essential prerequisites to a sound and effective liberal economy. These are, on the one hand, the freedom to produce and sell a range of products and, on the other, protection of the original producer's intellectual property, which is equivalent to protecting his or her copyright.
The point is that complete economic freedom will not be effective if we fail to respect the property of the person who had the original idea. Essentially, that person has a moral right to the product he or she devised and owned first. On the other hand, there can be no economic freedom either if copyright results in monopoly of the market and restricts economic freedom.
I am convinced that in this sector, namely the spare parts sector, the situation to date in countries where the original producer's copyright restrictions applied was de facto economic restriction. Product prices were higher and the intellectual property owner, namely the motor manufacturer, exercised a monopoly. If we wish to achieve a balance between free market legislation on the one hand, and the right to intellectual property on the other, we must nonetheless curtail intellectual property rights to a certain extent.
I believe this report is a step in that direction. I therefore support it and congratulate its author, Mr Lehne. In so doing I am basing myself on economic liberalism, which is the system generating the most efficient, effective and best quality production, provided certain guidelines are observed.
on behalf of the Verts/ALE Group. - (DE) Madam President, I am not an old hand who has been dealing with this matter for 17 years, but I am none the less delighted that this compromise worked out by the Committee on Legal Affairs - and our thanks are due to the rapporteur for that - will finally enable us to move into a new phase.
No one should underestimate how important it is to consumers whether there is a repair clause, for example, and it is also important whether or not consumers in some Member States remain at the mercy of the monopolistic policies of major manufacturers. It does actually seem that some companies are using high prices for spare parts to compensate themselves for the impact of fierce price competition and are then citing design protection to justify this policy. Naturally enough, many of the lobbyists who have made representations to us have no wish to be deprived of that option, but anyone who goes on to assert that we must save the motor industry by preserving the parts monopoly has failed to understand the economy in all its complexity. The motor industry whinges about the measures it has to implement to combat climate change, and it whinges about insufficient protection of its designs. I do believe, however, that innovative parts of that industry are not whinging but are getting on with their innovation. After all, it is only a matter of protecting designs, not patents. It is high time we learned to distinguish rather more sharply between the two.
The safety argument that was also advanced by the major manufacturers was ultimately refuted in the impact assessment, and it should also be noted that the European consumer bodies have delivered a favourable response to the present compromise. Now comes a new attempt to extend the grace period to eight years for countries where high levels of protection are currently in force. I appeal to you that five years is more than enough. I would not like to see this compromise package being unwrapped again. We Greens shall stand by this compromise, and I consider it very important and very desirable that the House as a whole should do likewise.
on behalf of the GUE/NGL Group. - (CS) Madam President, Commissioner, ladies and gentlemen, allow me to express my fundamental disagreement with the proposal for a directive of the European Parliament and of the Council amending Directive 98/71/EC on the legal protection of designs. My disagreement concerns the proposal as a whole, not just some minor problems with the Commission's proposal. The proposal aims to deal with competition problems in the automotive industry by an unprecedented curtailment of the legal protection that industrial design rights afford to spare parts. Such an approach flies in the face not only of the Lisbon Strategy but also of the universally accepted and frequently evoked trend towards a greater protection of intellectual property rights, including their enforcement. It is a proven fact that there are no reasons, either economic or legal or with regard to employment, for restricting the rights of design right holders.
I should also like to point out the fact that every economy benefits from the monopoly allowed by the legal protection of designs as this promotes more growth. In addition, account should be taken of the principle that intellectual property rights, including design rights, can only be restricted under exceptional circumstances in matters of public interest, which is certainly note the case here. The negative consequences of this directive, if adopted, would be felt most strongly in the European automotive industry. There are ample arguments to suggest that liberalisation of the spare parts aftermarket as proposed by the Commission would actually harm the consumer by introducing low quality and dangerous parts into the market. If the so-called independent producers were to produce standard parts of high quality, thereby requiring advanced technology, such production would not be economically attractive to them.
The excessive nature of the proposed directive can be illustrated by the curious and incomprehensible opinion expressed by the Committee on the Internal Market and Consumer Protection, which on the one hand supports the proposal as a whole in the name of the sacred slogan of liberalisation of the internal aftermarket, while on the other it says that 'the abolition of design protection is contrary to internationally recognised principles of intellectual property protection and would constitute a dangerous precedent for the protection of intellectual property rights in other areas as well at a time when the European Union has undertaken, in particular within the WTO, to press for the acceptance by third countries of a protection regime for intellectual property rights which would put an end to imitation and counterfeiting'. That really needs no further comment.
(DE) Madam President, ladies and gentlemen, this revision of the Design Directive revolves around the question of whether or not the protection that is rightly afforded to the design of car bodies should be extended to matching visible spare parts, such as wing mirrors and headlights.
The consequence of extending - in my opinion overextending - the protection of designs would be to give vehicle manufacturers a monopoly in a market valued at EUR 13 billion. Design protection for spare parts would exempt about 25% of the entire market in spare parts from the scope of the Motor Vehicle Block Exemption Regulation.
The repair clause proposed by the European Commission ensures that the Block Exemption Regulation, which is the basic law governing the motor vehicle sector, will apply to the entire spare parts and repair market, as is the case at the present time in only Belgium, Ireland, Italy, Spain and the United Kingdom.
The transitional period of five years proposed by the PPE-DE Group for the entry into force of the directive is adequate and, in my opinion, more than generous. Let me sound a warning, however, against further delays, including any that might be caused by the Council, because consumers have been waiting quite a long time now for lower repair bills and cheaper insurance premiums while these lengthy discussions have been taking place here in the House and among the Member States.
Moreover, we should not leave it to the European Court of Justice to determine the inevitable consequence of further inaction but should be creative in our role as legislators. On the basis of the standards we set tomorrow, the Council should endeavour to reach a decision too.
(PL) Madam President, legal protection of industrial design is intended to protect the benefits of product design, but it must not be allowed to restrict competition and result in unjustifiably high prices. The introduction of the repair clause achieves a fair balance between legal protection of intellectual property and the need for freedom of competition. It also protects 260 million European drivers against a monopoly in the purchase of must-match spare parts for the repair of motor vehicles.
I support Amendments 1, 2, 3, 5 and 8 which have been tabled. I am opposed to Amendments 6, 7, and 9. These changes are beneficial for the single market, SMEs and consumers. I should like to thank Mr Lehne, the rapporteur, for all his work and for the compromises he brokered regarding amendment of the Directive on design protection.
Madam President, I think this is a historic day, as we are finally going to deal with this vexed question and this anomaly in the internal market. I think we should remember briefly how we come to be here.
I was involved, before I came into this Parliament, with the issue that has given rise to these discrepancies in the market. Frankly, intellectual property and its sanctity are not an issue here. In fact, this is actually a much more fundamental issue. Intellectual property is, after all, a right granted to producers, but it is a right that they must not abuse in an anti-competitive way. In a number of countries, particularly in the United Kingdom, where this movement started, it was quite clear to the Monopolies Commission at the time that the car manufacturers were abusing that monopoly, and that is why it was removed. Now, that does not in any way undermine the importance of intellectual property protection. I just want to make that clear to a number of colleagues who have made that point.
The second point I want to make is to draw the attention of colleagues to an important measure that the Internal Market Committee introduced a few months ago - and I was privileged to be rapporteur - on motor vehicle type approval. For the first time, we now have a regime in which independently manufactured parts that are a critical part of the safety and environmental systems of vehicles have to be tested independently to the same standards as the vehicle manufacturer's own parts. That new proposal effectively completely removes the argument about safety that I heard Mr Strož repeat yet again. That is gone: this Parliament has made sure it is gone.
So, we have dealt with the two crucial issues, and I think it is about time we moved forward. I am pleased that the car manufacturers have finally accepted the fact that you cannot re-regulate a market. Colleagues, you know we cannot re-regulate a market. This is an extraordinary anomaly. It has been allowed to go on for a long time. It is something that we want to do to complete the internal market. I think we are being very generous in offering a five-year transition period. I hope the Council will accept that. Let us put this issue to rest and let us go on and tackle the real issue, which is how we have a thriving car industry in the future.
(FR) Madam President, Commissioner, ladies and gentlemen, after a number of amendments, Parliament's Committee on Legal Affairs adopted the proposal for a directive on the legal protection of designs or models.
I regret that the text adopted makes provision in the short term for the elimination of protection of designs and models of visible car body panels. If this decision is upheld, it will have negative repercussions on car manufacturers in the EU, with no real advantage for consumers. The EU regularly issues reminders as to the decisive role of the protection of intellectual property in business competitiveness. For many years the institutions and the Member States have worked hard to secure Community regulations governing intellectual property rights on the internal market.
The current proposal totally contradicts this policy and will do substantial damage to Community protection of intellectual property rights. Protection must not be refused for spare car parts, or for many other complex products which are the result of original artistic creativity and major investment packages.
Contrary to what has been claimed, although never established, removing protection for spare car parts would not lead to any gains by consumers. End user gains are not demonstrated by the quality-price ratio. It even emerges in a study requested by the European Commission that full liberalisation of the spare car part market would not necessarily benefit consumers in terms of price, due to the number of intermediaries between the suppliers of spare parts and the end user. Removing protection would actually only benefit economic operators who will not be compelled to cover the costs of creation and who, unlike manufacturers who have to preserve their image, will be less concerned with respecting the characteristics that buyers may expect from the product. The Commission proposal could therefore lead to the emergence of parts of poorer quality, or it could at least encourage forgery.
For all these reasons, I regret the position adopted by the Commission. I have stated this and I continue to support the two amendments that I have tabled in plenary, along with fifty of my fellow Members, in favour of a transitional period of eight years to protect designs and models.
(NL) Madam President, Commissioner, ladies and gentlemen, the debate about design protection of visible spare parts has indeed been going on for almost an entire generation of Members of this House. We have been discussing this for 17 years, but up to now we have not managed to reach a final agreement on this important economic law or to harmonise the laws of the Member States to a sufficient degree.
It is now three years since the launch of the present Commission proposal and finally we are going to vote on a first reading tomorrow. Mr Lehne's report points us in the right direction. It has respect for the intellectual property of the design of the complex product as a whole and at the same time it gives us the scope for an internal market in spare parts to operate properly.
The present fragmentation of the internal market is no longer defensible. It deprives the producer of the parts - by which I mean the independent producer - of the opportunity afforded by the benefits of scale of the internal market. It deprives independent repair companies of the opportunity to choose their own suppliers, and it deprives the consumer of the opportunity or advantage of the downward pressure on prices that can normally be taken for granted when a competitive market is operating properly.
Now, with the new directive - Malcolm Harbour pointed this out just now too, the new directive on the type approval of vehicles - we have also removed the last obstacle, that of safety. It is therefore time to take the plunge and make a final decision. As far as I am concerned, we do not even need this five-year transitional arrangement any more, but as, throughout all these years - 16 of the 17 years of the debate - I too have learned that politics is the art of the possible, I can live with those five years, with that compromise.
To postpone it any longer, Madam President, really would not be acceptable. Let us here choose the internal market. This is an aspect of the internal market which we can very clearly demonstrate is to the advantage of the consumer. Let us make a choice for the consumer.
(FR) Madam President, ladies and gentlemen, the Commission's proposal intends to allow companies other than manufacturers to produce spare parts, on the basis that this will reduce the price of parts and insurance. This is the idyllic presentation we have heard from the Commissioner for the Internal Market and Services.
There is nothing to show that there will be any real benefit to consumers. The countries that have already removed protection have not observed any obvious progress. The Commission's own surveys confirm this, as our rapporteur Klaus-Heiner Lehne has just told us. Removal of intellectual property for designs and models in many industries, not just in the car industry, however, conflicts directly with EU economic and commercial strategy. This means opening the door to forgeries, and offering the chance to dangerous competitors such as China or India to embark on furious production of these items. This is the total opposite of the Lisbon Strategy which wanted to make intellectual property the weapon of competitiveness and innovation. We would certainly be giving our competitors the wrong message with this strategy, and it would be contrary to EU interests within the context of globalisation.
Ladies and gentlemen, this proposal is outdated. It is inspired by an ideological attitude which, in 2007, is precariously balanced, since we are now engaged in a crucial battle with new economic giants in order to ensure the survival of our industry. It is hardly the time to throw down our weapons. Commissioner Mandelson goes to Beijing to force the Chinese to respect intellectual property, while over here we are now calling this into question. This proposal ought to be simply abandoned as unrealistic and irresponsible. Now that we are debating the issue, we must behave as good legislators. That is why, at the very least, we lend our support to the rapporteur's compromise and call on the House to vote for the amendment as signed by 53 Members for a transitional period of eight years.
(DA) Madam President, we have witnessed how the liberalisation of old monopolies in Europe has created stimulating competition within trade and industry as regards better products and lower prices for consumers. The market in spare car parts is no exception. For many years, car manufacturers have had a strong monopoly on spare parts; this is a significant element of car design. In practice, we are talking about approximately 20% of all spare parts sold in a very large EU market. The total annual turnover is around EUR 42 billion, or DKK 300 billion, according to the Commission's estimates. According to an EU directive adopted nearly 10 years ago, the Member States still have the opportunity to maintain monopolies that protect the automobile industry to an unreasonable extent.
The Commission proposal, which will mean the welcome liberalisation of this market, will have at least three major advantages. Firstly, industry will be stimulated to invest in the manufacture of spare parts, which typically requires large amounts of fixed capital. There is currently no such stimulation, as much of the EU market is covered by monopolies and is therefore closed to non-original after-market spare parts. Secondly, consumers will experience falling prices for spare car parts because there will be more competition between manufacturers. Thirdly and finally, the full implementation of the repair clause should result in falling car insurance premiums. An extremely significant proportion of the spare parts market that is covered by design protection originates from claims that are covered by insurance policies.
I must mention Mr Harbour's remarks on safety in connection with the manufacture of critically important spare parts from all manufacturers. Mr Lehne deserves a great deal of praise for the work that he has done in connection with the report, which I fully support.
Member of the Commission. - Madam President, I would like to thank all MEPs who have contributed to this debate. I have listened carefully, not only to this discussion, but to other commentary on this proposal for some considerable time. So, in closing, let me stress a few key points.
The current situation with a mixed design protection regime is creating trade distortions, which is bad for the internal market, bad for business and bad for consumers. The full liberalisation of the spare parts aftermarket promises net benefits in many respects. It would allow for more competition and access and participation of SMEs in the market. Consumers would benefit from more choice and lower prices. Besides the legal certainty, it would also simplify the daily lives of administrations, courts, companies - especially SMEs - and consumers. Lastly, the proposed repair clause is derived from and is in full accord with the principles of intellectual property protection.
I therefore ask the European Parliament for its support and repeat what many speakers here have said - but particularly what Mr Lehne and Mr Harbour have said - that the European Parliament will send out a strong signal in favour of a solution that the Community so urgently needs.
The debate is closed.
The vote will take place on Wednesday 12 December 2007.
Written statements (Rule 142)
in writing. - (PL) Madam President, I should like to begin by thanking Mr Lehne, the rapporteur, very much for his work on this document.
I believe we should support the report before us today, as the so-called repair clause achieves a balance between legal protection of intellectual property and free competition and consumer protection. This clause aims to prevent the emergence of unjustified monopolies, and its introduction represents a further step towards the creation of a single market.
I agree with my fellow Member that in the present global context it is best to prevent a situation arising that would be detrimental to the European Union's internal market. Pursuant to the Directive now in force, different legal practices exist in different Member States. Research shows that in those Member States that retained design protection for spare parts in their legislation, spare parts cost between 6.4% and 10.3% more than in countries where the market has been liberalised.
Finally, I should like to point out that the market concerned has been completely liberalised in Poland.